PER CURIAM.
Michael Middleton appeals from an order denying his “Motion of Enquiries,” which we read as a denial of mandamus relief, and which we treat as a denial of a motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. In his motion, Middleton sought enforcement of a May 23, 2002 order, which he claimed granted his 3.800 motion. However no copy of the May 23, 2002 order was provided, and although the circuit court docket sheet indicates that a 3.800 motion was forwarded to the trial judge on February 15, 2002, there is no indication that a ruling was issued on that motion on either May 23, 2002, or at any time thereafter. Moreover, the defendant’s 3.800 motion cannot be found in the court file. Accordingly, the trial court properly denied the relief sought. We affirm this ruling, without prejudice to defendant’s right to seek relief either by filing another copy of his February 15, 2002 motion, or by filing a new 3.800 motion.
Affirmed.